Title: To James Madison from William Eaton, 14 March 1804 (Abstract)
From: Eaton, William
To: Madison, James


14 March 1804, Washington. “‘The ship Fortune belonging to the Bacries at Algiers, after having been put under the American flag to carry our captives from Algiers to Marseilles, was afterward kept or placed a new under that flag for the purposes of the Bacries alone; and when laden on their account, and captured and condemned by the British the Bacries demanded and compelled Mr. Barlow to give his obligation to pay them 40987 dollars.’
“The above is an extract from Mr. Pickering’s instructions to me of Dec. 20th. 1798. But this debt thus contracted was assumed and payed by the UStates, but by an appropriation.
“When the George Washington was sent to Constantinople by the Dey of Algiers Mr. OBrien borrowed of the Jew house there a sum of money, I think 8000 dollars, to defray the Contingencies of that voyage, which, I understand, has been re-embursed by the government.
“If these cases are not exactly in point to mine they differ only in the mode of extortion.”
His report of 20 Dec. 1800 shows that the sahib-at-taba’s order detaining the Anna Maria preceded its discharge at Porto Farina, making the U.S. liable for demurrage under the charter. Eaton accepted responsibility for accounting to the sahib-at-taba for his cargo of oil reluctantly and only when convinced that it was the only way to avoid more serious difficulties for the U.S. “I have been a sufferer in the event, and deeply so.” The sahib-at-taba used this as a “pretext for extorting from me the sum brought forward in my account on that score.”
“There is a gentleman in this city who heard Commodore Morris say, when lately passing through Baltimore, that he was convinced I ought not to be rendered accountable for the 22000 dollars he paid on my obligation at Tunis; because he was satisfied of my integrity—Though he thought I might have been too rash: or words to that effect. It must be strong conviction to draw this acknowledgement from so reluctant a quarter.
“Mr Gregg of the Committee of claims told me day before yesterday that the committee were unanimous in their opinion that I have a wellfounded claim on the government for my sacrifices and expenditures in the public service—and in their belief that the Executive is both enabled and disposed to render me complete justice—Though they also voted unanimously that this preamble to their resolution was improperly inserted in the journals as being unprecedented.
“It is hoped and believed their opinion may have some weight. For if those items of my account should not be admitted I must unavoidably surrender myself to be imprisoned at Philadelphia until the next session of Congress for a part of the very property extorted from me by the Sapatapa. Would not this be a case of peculiar hardship, to be transferred from a prison in Barbary to a prison in my own country without the consciousness or even the imputation of a fault, and because a pirate has robbed me?
“I pray the Executive will save me from an event so painful.”
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). 3 pp.; docketed by Wagner.



   
   Pickering cited the example of the Fortune to demonstrate why American ships should have nothing to do with Barbary commerce (Timothy Pickering to Eaton, 20 Dec. 1798 [DNA: RG 59, IM, vol. 5]). For the details of this case, see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:162–63, 195–96, 204–5, 208–10, 280–81.



   
   For the commandeering of the George Washington, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 1:82 n. 4.



   
   In his 20 Dec. 1800 dispatch Eaton stated that Yusuf Sahib-at-Taba had approached him a few days before the discharge of the Anna Maria to relay the bey’s demand that the ship carry Tunisian goods to Marseilles. Eaton also said he would charge the freight for Marseilles to the government and debit himself for the amount the sahib-at-taba paid for the freight, applying it to the price Eaton had paid for the Danish prize Gloria (DNA: RG 59, CD, Tunis, vol. 1; extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:403).



   
   For the difficulties in which Eaton’s financial dealings entangled Commodore Richard V. Morris, see Eaton to JM, 5 Mar. 1803, and Cathcart to JM, 15 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:390–92, 421–22 and n. 1).




   
   For the report of the Committee of Claims on Eaton’s case, see John Cotton Smith to JM, 23 Feb. 1804, and n. 1.


